Case 4:17-cv-00494-JFH-CDL Document 200 Filed in USDC ND/OK on 12/22/20 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA


    TMBRS PROPERTY HOLDINGS LLC;
    ZIBALSTAR, L.C. and GARY BRINTON,


                 Plaintiffs,

    v.                                            Case No. 17-CV-494-JFH-FHM

    ROBERT CONTE; MARK BEESLEY;
    2140 S. 109TH EAST OK, LLC;
    OXFORDSHIRE HOLDINGS, LLC; 2507
    SOUTH 87TH EAST AVE OK, LLC; 2523
    EAST 10TH STREET OK, LLC;
    HEATHROW HOLDINGS, LLC; SCOTT
    PACE; NIDIA RUIZ and ERIC
    MANRIQUEZ,

                 Defendants,

    And

    TULSA SILVERWOOD APARTMENTS,
    LLC

                  Intervenor/Defendant.


                                    OPINION AND ORDER

          Before the Court is the Amended Motion for Summary Judgment and Deficiency Judgment

   (“Motion”) [Dkt. No. 183] filed by Defendant Scott Pace (“Pace”). Pace moves for summary

   judgment on his counterclaims against Plaintiffs TMBRS Property Holdings, LLC, ZibalStar,

   L.C., and Gary Brinton and on his crossclaims against Defendants Robert Conte, 2140 S. 109th
Case 4:17-cv-00494-JFH-CDL Document 200 Filed in USDC ND/OK on 12/22/20 Page 2 of 9




   East OK, LLC, Oxfordshire Holdings, LLC, 2523 East 10th Street OK, LLC, Heathrow Holdings,

   LLC, Nidia Ruiz and Eric Manriquez. Dkt. No. 183 at 1. 1

                                           BACKGROUND

            The following material facts are undisputed:

            This lawsuit arises from two pieces of real property and the promissory note and mortgage

   associated therewith. The lawsuit was initiated by Plaintiffs asserting a possessory interest and

   entitlement to rent proceeds from numerous real properties, two of which are known as Whispering

   Oaks Apartments and Four Oaks Apartments. 2 Dkt. No. 2. In June of 2017, Defendant 2507 South

   87th East Ave OK, LLC (“Defendant 2507”) was the owner of both the Whispering Oaks

   Apartments and the Four Oaks Apartments. Dkt. No. 183-2. On June 30, 2017, Defendant 2507

   made, executed and delivered to Jordan K. James, Receiver (“Receiver James”), a written

   promissory note dated June 30, 2017 (the “Note”). Id. The Note obligated Defendant 2507 to pay

   Receiver James the principle sum of One Million Three Hundred and Sixty-Seven Thousand Six

   Hundred and Fifty Dollars ($1,367,640.00) together with interest. Id. On June 30, 2017, Receiver

   James assigned the Note to Pace. Id.; see also Dkt. No. 122 at 7, ¶ 6. To secure the Note,

   Defendant 2507 made, executed and delivered to Receiver James a Mortgage of Real Estate (the

   “Mortgage”) by which Defendant 2507 mortgaged and conveyed a security interest to Receiver

   James in the Whispering Oaks Apartments and the Four Oaks Apartments. Dkt. No. 183-3. On

   June 30, 2017, the Mortgage was assigned to Pace. Dkt. No. 183-4.



   1
       The Court notes that Defendant Mark Beesley has been terminated from this case. Dkt. No. 107.
   2
     The legal description of the Four Oaks Apartments is: The West Half (W/2) of Lot Nine (9) and
   all of Lot Ten (10), Block Six (6), HIGHLANDS ADDITION an Addition of the City of Tulsa,
   Tulsa County, State of Oklahoma, according to the Recorded Plat thereof (the “Four Oaks
   Apartments”).

                                                    2
Case 4:17-cv-00494-JFH-CDL Document 200 Filed in USDC ND/OK on 12/22/20 Page 3 of 9




          The Note and Mortgage provide that if Defendant 2507 fails to make any payment when

   due, or if Defendant 2507 fails or neglects to keep or perform any of the other conditions and

   covenants, the mortgagee may elect to declare the whole sum or sums and interests due and payable

   at once and proceed to collect said debt, including reasonable attorney fees, and to foreclose the

   Mortgage, and mortgagee shall be entitled to possession of the Whispering Oaks Apartments and

   the Four Oaks Apartments. Dkt. No. 183-2 and 183-3.

          Defendant 2507 defaulted upon the promissory note on January 1, 2018. Dkt. No. 183-1

   at ¶ 8. Pace is the present holder of the Note and Mortgage. Dkt. No. 122 at ¶ 13.

          On October 30, 2018, the Court appointed Melanie Richardson as the Receiver (“Receiver

   Richardson”). Dkt. Nos. 152 and 153. Receiver Richardson sold the Whispering Oaks Apartments

   to a third-party purchaser for Seven Hundred Seventy-Five Thousand Dollars ($775,000.00). Dkt.

   No. 183-7. On August 30, 2019, the Court entered an Order granting Pace’s Motion for Court

   Approval of Contract for Sale of Real Estate and Distribution of Net Proceeds [Dkt. No. 171]

   permitting Receiver Richardson to move forward with the sale of the Whispering Oaks

   Apartments. Dkt. No. 172. The Court ordered Receiver Richardson “to remit the net proceeds

   from the sale of the Whispering Oaks Apartments to Defendant Pace in partial satisfaction of the

   Note and Mortgage, upon which default has been made.” Id. As a result, Five Hundred Twenty

   Thousand Seven Hundred and Five Dollars and Sixty Cents ($520,705.60) was remitted to Pace

   as partial satisfaction of the Note and Mortgage. Dkt. Nos. 183-11 and 183-1 at ¶ 10.

          Defendant 2507 remains the owner of the Four Oaks Apartments. See Dkt. No. 183-12.

   As of October 10, 2019, Pace is still owed $1,065,923.72 in addition to interest and various costs

   and attorneys’ fees. Dkt. No. 183-1 at ¶ 11. The Mortgage, held by Pace, is the first lien upon the

   Four Oaks Apartments. Id.



                                                   3
Case 4:17-cv-00494-JFH-CDL Document 200 Filed in USDC ND/OK on 12/22/20 Page 4 of 9




                                             STANDARD

          Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

   to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

   56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); Anderson v. Liberty Lobby, Inc.,

   477 U.S. 242, 250 (1986). “By its very terms, [the Rule 56] standard provides that the mere

   existence of some alleged factual dispute between the parties will not defeat an otherwise properly

   supported motion for summary judgment; the requirement is that there be no genuine issue of

   material fact.” Anderson, 477 U.S. at 247-48 (emphasis in original). “[S]ummary judgment will

   not lie if the dispute about a material fact is ‘genuine,’ that is, if the evidence is such that a

   reasonable jury could return a verdict for the nonmoving party.” Id. at 248. The courts thus

   determine “whether the evidence presents a sufficient disagreement to require submission to a jury

   or whether it is so one-sided that one party must prevail as a matter of law.” Id. at 251-52. The

   non-movant’s evidence is taken as true, and all justifiable and reasonable inferences are to be

   drawn in the non-movant’s favor. Id. at 255. The Court’s role at the summary judgment stage is

   not to weigh the evidence or resolve any disputed issues in favor of the moving party. See Tolan

   v. Cotton, 572 U.S. 650, 657 (2014).

          If a nonmovant fails to dispute the movant’s facts by citing to particular parts of materials

   in the record, the Court may consider the fact undisputed and grant summary judgment if the

   motion and supporting materials show that the movant is entitled to it. Fed. R. Civ. P. 56(c) and

   (e)(2)-(3). Further, where a nonmovant fails to file a response within the time specified by a local

   rule, he waives the right to file a response and confesses all facts asserted and properly supported

   in the motion. Murray v. City of Tahlequah, 312 F. 3d 1196, 1200 (10th Cir. 2000). This is




                                                    4
Case 4:17-cv-00494-JFH-CDL Document 200 Filed in USDC ND/OK on 12/22/20 Page 5 of 9




   consistent with Rule 56(e). Metropolitan Life Ins. Co. v. Bradshaw, 450 F. Supp. 3d 1258, 1261

   (W.D. Okla. Mar. 30, 2020).

          Summary judgment is not proper merely because the nonmovant failed to file a response,

   however, because the moving party must meet its initial responsibility of demonstrating that no

   genuine issue of material fact exists and that it is entitled to summary judgment as a matter of law.

   Murray, 312 F. 3d at 1200. The Court has an independent duty to determine that summary

   judgment is appropriate. Waide v. City of Okla. City, No. CIV-16-817, 2019 WL 1429999, at *6

   (W.D. Okla. Mar. 29, 2019).

                                             DISCUSSION

          By his Motion, Pace seeks to recover the balance due on the Note and to foreclose the

   Mortgage that secures the Note. Dkt. No. 183. Plaintiffs ZibalStar, L.C. and Gary Brinton filed a

   joint response wherein they stated they “do not admit the facts set forth by Pace . . . .” Dkt. No.

   186 at ¶ 2. However, ZibalStar, L.C. and Gary Brinton did not dispute any of Pace’s facts with

   citations to the record. Therefore, the Court considers the material facts set forth by Pace as

   undisputed by ZibalStar, L.C. and Gary Brinton. Defendants Robert Conte, Oxfordshire Holdings

   LLC, 2140 S. 109th East OK LLC, 2523 East 10th Street OK, LLC, Heathrow Holdings, LLC,

   Nidia Ruiz and Eric Manriquez (the “Conte Defendants”) submitted a joint response. Dkt. No.

   188. The Conte Defendants did not dispute any of Pace’s material facts. Id. at 3-4. However, the

   Conte Defendants disputed that any sum is due or owing from any of them.                   Id. at 4.

   Notwithstanding, the Conte Defendants “do not object to Defendant Pace’s entitlement to foreclose

   on the Mortgage.” Id. at 6. Finally, Plaintiff TMBRS Property Holdings LLC (“TMBRS”) and




                                                    5
Case 4:17-cv-00494-JFH-CDL Document 200 Filed in USDC ND/OK on 12/22/20 Page 6 of 9




   Defendant 2507 did not respond to the Motion. 3 The Court considers the material facts undisputed

   by TMBRS and Defendant 2507 for the purposes of this Motion. Therefore, the Court will conduct

   its independent review to determine if summary judgment is appropriate as a matter of law since

   Pace’s material facts have not been disputed by any nonmovant.

             I.   Foreclosure

                  A. Holder of the Note

          The Note and Mortgage are governed by Oklahoma law. Dkt. No. 183-2 at 2 and Dkt. No.

   183-3 at 13. A foreclosing party in Oklahoma has the burden of proving it is a person entitled to

   enforce an instrument by showing he is: “(i) the holder of the instrument, (ii) a nonholder in

   possession of the instrument who has the rights of a holder, or (iii) a person not in possession of

   the instrument who is entitled to enforce the instrument pursuant to Section 12A-3-309 or

   subsection (d) of Section 12A-3-418.” Okla. Stat. tit., 12A § 3-301; see also Deutsche Bank Nat.

   Trust Co. v. Matthews, 273 P.3d 43, 46 (Okla. 2012). To demonstrate one is the “holder” of the

   note, the holder must establish he is in possession of the note and the note is either “payable to the

   bearer” (blank indorsement) or to an identified person that is the person in possession (special

   indorsement). Deutsche Bank Nat. Trust Co. v. Richardson, 273 P.3d 50, 53 (Okla. 2012). Such

   a showing must be made at the time of filing the petition. Id.

          Here, the Note states, “Lender and its assigns may assign this Note without any obligation

   to obtain Borrower’s consent.” Dkt. No. 183-2 at 3. The Note provides a notation, “pay to the

   order of Scott E. Pace without recourse.” Id. at 1. Pace also provided an Assignment wherein



   3
     The Court advised TMBRS and Defendant 2507 that their failure to respond to the Motion may
   result in the Motion being deemed confessed. Dkt. No. 195. Further, the Court advised TMBRS
   and Defendant 2507 that their failure to obtain counsel could result in default judgment being
   entered against them. Dkt. Nos. 193 and 197.

                                                     6
Case 4:17-cv-00494-JFH-CDL Document 200 Filed in USDC ND/OK on 12/22/20 Page 7 of 9




   Receiver James assigned the Mortgage to him. Dkt. No. 183-4. The Assignment was recorded on

   June 30, 2017. Id. These documents were attached to Pace’s Amended Cross-Claim. Dkt. No.

   122. Therefore, Pace demonstrated, at the time of filing, that he is the holder of the Note. None

   of the nonmovant’s have challenged this material fact.

                   B. Authenticity and authority

           Additionally, the authenticity of and authority to make a note is admitted unless specifically

   denied in the pleadings. Okla. Stat. 12A, § 3-308. Pace alleged Defendant 2507 made, executed

   and delivered to Receiver James the Note and Mortgage. Dkt. No. 122 at 7, ¶¶ 6-7. Defendant

   2507 denied these allegations in his Answer. Dkt. No. 130 at 5, ¶¶ 6-7. Therefore, “if the validity

   of a signature is denied in the pleadings, the burden of establishing the validity is on the person

   claiming validity, but the signature is presumed to be authentic and authorized unless the action is

   to enforce the liability of the purported signer and the signer is dead or incompetent at the time of

   trial of the issue of validity of the signature.” Okla. Stat. tit. 12A, § 3-308(a).

           Here, Pace alleged Defendant 2507 made and executed the Note and Mortgage. Dkt. No.

   183 at ¶¶ 3, 5 and 6. Pace supported these factual allegations by citing to particular documents.

   See Dkt. Nos. 183-2 and 183-3. Defendant 2507 did not respond or dispute these material facts;

   they are deemed undisputed. Defendant 2507 has provided no evidentiary support for the denials

   contained in his Answer. The Court concludes that the authenticity and authority of Defendant

   2507 to make the Note and Mortgage are established.

                   C. Entitlement to foreclose

           Since Pace established he is the holder of the Note and that the Note and Mortgage are

   valid and authentic, the Court must determine if Defendant 2507 has raised any valid defenses

   precluding foreclosure.     As noted above, Defendant 2507 did not respond to the Motion.



                                                      7
Case 4:17-cv-00494-JFH-CDL Document 200 Filed in USDC ND/OK on 12/22/20 Page 8 of 9




   Defendant 2507 has not presented any evidence to this Court that it has indeed made a payment

   since January 2018; that it has made a tender of sufficient and certified moneys to reinstate the

   Note; there is no evidence of an extension or renewal of the Note; and there is no evidence of an

   arrangement or agreement between Defendant 2507 and Pace to delay the entry of the judgment.

   See HSBC Bank USA, N.A. v. Lyon, 276 P.3d 1002, 1005 (Okla. 2012). Defendant 2507 has failed

   to show any affirmative evidence of payment, has failed to produce a single fact contravening the

   sworn testimony of Pace’s affidavit, the Note or the Mortgage, and has failed to present any

   evidence to dispute the default. Id. at 1006. The Court has already concluded a default has been

   made upon the Note. Dkt. No. 172 at ¶ 5. Pace’s affidavit also establishes default was made upon

   the Note and Mortgage on January 1, 2018 and that as of October 10, 2019 the principal amount

   due and owing was $1,065,923.72 plus interest, expenses and attorneys’ fees. Dkt. No. 183-1 at

   ¶¶ 8, 11. Therefore, the Court concludes Defendant 2507 has defaulted upon the Note and Pace is

   entitled to foreclose the Mortgage.

            II.   Priority of the lien

          Pace contends he holds a first priority lien on the Four Oaks Apartments. Dkt. No. 183-1

   at ¶ 11. Plaintiffs ZibalStar, L.C. and Gary Brinton “disclaim[ed] any interest in the Four Oaks

   Apartments.” Dkt. No. 186 at ¶ 1. The Conte Defendants responded to the Motion that they are

   “prepared to disclaim any interest in the [Four Oaks Apartments] superior to those of Dr. Pace.”

   Dkt. No. 188 at 2. Further, the Conte Defendants did not dispute that “any right, title, lien, estate,

   encumbrance, assessment or interest claimed by . . . any Defendant in or to the Four Oaks

   Apartments is subordinate and inferior to the mortgage lien and security interest of Defendant

   Pace.” Compare Dkt. No. 183 at ¶ 30 with Dkt. No. 188 at ¶ 30.




                                                     8
Case 4:17-cv-00494-JFH-CDL Document 200 Filed in USDC ND/OK on 12/22/20 Page 9 of 9




          There is no evidence before the Court that any other Plaintiff or Defendant claims an

   interest in the Four Oak Apartments superior to Pace’s interest. The Court already acknowledged

   Pace’s priority when it ordered the proceeds from the sale of the Whispering Oak Apartments to

   be remitted to Pace. Dkt. No. 172. The Court concludes Pace’s mortgage has priority over any

   claims of the Plaintiffs and other Defendants.

                                           CONCLUSION

          IT IS THEREFORE ORDERED Defendant Scott Pace’s Motion for Summary Judgment

   [Dkt. No. 183] is GRANTED. A separate judgment is entered herewith.

          DATED this 22nd day of December, 2020.

                                                        ____________________________________
                                                        JOHN F. HEIL, III
                                                        UNITED STATES DISTRICT JUDGE




                                                    9
